Citation Nr: 0011031	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-45 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $1,456.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia RO.


REMAND

A review of the record reveals that the veteran was awarded 
VA disability pension benefits from September 1992.  For the 
relevant period in this case, the veteran received an 
additional allowance for his daughter, as a child over the 
age of 18 who was pursuing a course of instruction at an 
approved educational institution. 

However, the RO discovered in September 1995 that the 
veteran's daughter stopped attending school in April 1995.  
Consequently, in November 1995 the veteran's pension payments 
were reduced effective May 1, 1995.  This retroactive 
adjustment of benefits created the overpayment at issue.  In 
a statement received by the RO in March 1996, the veteran 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.

In a May 1996 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding: 
that the veteran was at fault in the creation of the debt; 
that failure to collect the debt would result in unjust 
enrichment to the veteran; that submitting two conflicting 
financial status reports constituted fraud; that taking 
advantage of these funds for his personal use constituted bad 
faith, and that not reporting that he had a spouse and not 
reporting his spouse's income constituted misrepresentation.

The United States Court of Appeals for Veterans Claims has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the RO must clarify under what 
basis the veteran's request for waiver was denied, that is, 
either under the equity and good conscience standard which 
contemplates several elements to include fault, and unjust 
enrichment, or under one of the elements which automatically 
precludes the granting of waiver-fraud, misrepresentation, 
or bad faith.  

In light of the above, this matter is remanded to the RO for 
the following action:

The claim should be reviewed by the RO's 
committee on waivers for the purpose of 
specifying the reason for the adverse 
decision.  Specifically, it should be 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  A supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for the 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned should then be 
provided to the veteran and his 
representative.  The SSOC should provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. § 1.965 as presently 
constituted.  The veteran should be given 
the opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


